Case: 2:20-cv-01873-ALM-MRM Doc #: 80 Filed: 03/08/21 Page: 1 of 3 PAGEID #: 6068




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


JOSEPH SHINE-JOHNSON,

                        Petitioner,                 :   Case No. 2:20-cv-1873

        - vs -                                          Chief Judge Algenon L. Marbley
                                                        Magistrate Judge Michael R. Merz

WARDEN,
 Belmont Correctional Institution,
                                                    :
                        Respondent.


  DECISION AND ORDER DENYING, UPON RECONSIDERATION,
    PETITIONER’S MOTION FOR VOIR DIRE TRANSCRIPTS


        This habeas corpus        case is before the Court on Petitioner’s Motion for Reconsideration

(ECF No. 70) directed at the Court’s Decision and Order Regarding Voir Dire Transcripts (ECF

No. 64).

        Respondent opposes the Motion and purports to quote the Magistrate Judge as stating he

has no authority to reconsider interlocutory orders (ECF No. 75, PageID 6051, purporting to quote

ECF No. 68, PageID 6069). No such page exists yet in the record of this case, although the

Magistrate Judge has no doubt the record will soon pass that point. What the Magistrate Judge

actually said was “Because that decision [denying certification of a question to the Supreme Court

of Ohio] was interlocutory, the Magistrate Judge has authority to reconsider it on motion.” (ECF

No. 68, PageID 6029). The same authority applies to reconsideration of Petitioner’s request for

transcription of the voir dire.

        The Magistrate Judge likewise rejects the Respondent’s argument that authority to

                                                    1
Case: 2:20-cv-01873-ALM-MRM Doc #: 80 Filed: 03/08/21 Page: 2 of 3 PAGEID #: 6069




reconsider an interlocutory decision is governed by Luna v. Bell, 887 F.3d 290 (6th Cir. 2018).

That case involved a motion for relief from a final judgment, i.e. a non-interlocutory order.

       Having authority to reconsider that question, however, the Magistrate Judge declines to

change the Court’s ruling. As previously noted, the claim of prosecutorial misconduct in voir dire

is beyond the scope of the claim of prosecutorial misconduct made in the Petition and Shine-

Johnson has never moved to amend. He has also made no response to the ruling that any such

claim is procedurally defaulted because it could have been raised on direct appeal and was not.

       In support of his Motion, Petitioner claims “[i]n this case, Shine-Johnson presented to the

state courts the ultimate constitutional question as to whether the State Prosecutor Misstated the

Law on Self-defense.” (ECF No. 70, PageID 6035). But in both the state courts and here, Shine-

Johnson limited the scope of that claim to “from opening statement to closing argument.” The

question of what the prosecutor did during voir dire and indeed whether Shine-Johnson’s lawyer

objected was never before the state courts. If it had been, Shine-Johnson’s appellate counsel could

have included the voir dire transcript in the record on appeal and would have been entitled to do

so without paying the court reporter’s fee under Griffin v. Illinois, 351 U.S. 12 (1956).

       Shine-Johnson argues the Magistrate Judge’s narrow construction of his prosecutorial

misconduct claim violates the broad reading of habeas petitions required by Schneider v. Delo, 85

F.3d 335 (8th Cir. 1996). As the citation shows, Schneider is an Eighth Circuit precedent not

binding on this Court. More recent Sixth Circuit precedent is more restrictive. The Sixth Circuit

has held that if a petitioner’s claims in federal habeas rest on different theories than those presented

to the state courts, they are procedurally defaulted. Williams v. Anderson, 460 F.3d 789, 806 (6th

Cir. 2006); Lorraine v. Coyle, 291 F.3d 416, 425 (6th Cir. 2002), citing Wong v. Money, 142 F.3d

313, 322 (6th Cir. 1998); Lott v. Coyle, 261 F.3d 594, 607, 619 (6th Cir. 2001)(“relatedness” of a



                                                   2
Case: 2:20-cv-01873-ALM-MRM Doc #: 80 Filed: 03/08/21 Page: 3 of 3 PAGEID #: 6070




claim will not save it). The Supreme Court has more recently held that a state prisoner ordinarily

does not ‘fairly present’ a federal claim to a state court if that court must read beyond a petition, a

brief, or similar papers to find material that will alert it to the presence of such a claim. Baldwin

v. Reese, 541 U.S. 27 (2004). Here the state appeals court would have had to read something that

does not exist, the transcribed voir dire.

       It is not as if the problem and cost of transcription could be avoided by just listening to the

recorded voir dire. The Magistrate Judge has been advised that the Franklin County official court

reporters do not record proceedings in a format which can be replayed on readily available devices

(e.g. MP3 players).



Conclusion



       Having reconsidered the question of ordering the voir dire transcribed, the Magistrate

Judge adheres to his prior decision and declines to have those transcripts produced.



March 8, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                  3
